722 S.E.2d 605 (2012)
STATE of North Carolina
v.
Herman William JOHNSON.
No. 423P11.
Supreme Court of North Carolina.
March 8, 2012.
J. Edward Yeager, Jr., for Johnson, Herman William.
James M. Stanley, Jr., Assistant Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of October 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."